Exhibit 10.18.2

MCLEODUSA INCORPORATED

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT (the “Agreement”) by and between McLeodUSA Incorporated
(the “Company”) and [NAME] (the “Optionee”), dated as of [DATE] (the “Date of
Grant”) under the McLeodUSA Incorporated 2006 Omnibus Equity Plan (the “Plan”).

 

1. Definitions. Capitalized terms which are not defined herein shall have the
meaning set forth in the Plan.

 

2. Number of Shares and Exercise Price. The Company hereby grants to the
Optionee an option (the “Option”), subject to the terms and conditions set forth
herein and in the Plan, to purchase [            ] shares of Company Stock
(“Shares”), subject to adjustment in accordance with Section 3 of the Plan, at a
price (the “Exercise Price”) of $[AMOUNT] per Share (subject to adjustment in
accordance with Section 3 of the Plan). The Option is a nonqualified stock
option.

 

3. Term of Option and Conditions of Exercise.

 

  (a) Term of Option. Unless the Option is earlier terminated pursuant to this
Agreement, the term of the Option shall commence on the Date of Grant and
terminate upon the tenth anniversary of the Date of Grant.

 

  (b) Option Vesting. Subject to the provisions of this Agreement and the Plan
and the Optionee’s continued employment with the Company on the applicable
vesting dates, the Option will become exercisable with respect to [one fourth of
Shares subject thereto immediately on the Date of Grant and with respect to an
additional one fourth of such shares on each of the first three anniversaries of
the Date of Grant] [one fourth of Shares subject thereto on each of the first
four anniversaries of the Date of Grant].(1)

 

  (c) Vesting Upon Change in Control. Notwithstanding the foregoing, any
outstanding and unvested portion of the Option shall become fully vested and
exercisable upon the occurrence of a Change in Control.

 

  (d) Condition to Acceptance; Exercise. If, at the time of exercise of all or
any portion of the Option, the Board or Committee determines that it is
desirable to require the Optionee to enter into the Company’s Stockholders
Agreement, it shall be a condition to the exercise of the Option that the
Optionee join such Stockholders Agreement by executing a joinder agreement in
the form provided by the Company.

 

 

(1) Vesting schedule to be customized.

 



--------------------------------------------------------------------------------

4. Rights and Obligations Upon Termination of Employment or Service.

 

  (a) The entire Option (whether or not vested and exercisable) shall terminate
and expire (and may not be exercised) at the commencement of business on the
date of termination of the Optionee’s employment with the Company for Cause. For
purposes of this Agreement, “Cause” shall have the meaning set forth in an
employment or similar agreement between the Company and the Optionee, or, if no
such agreement is in effect, shall mean a termination by the Company following
the Optionee’s (i) engaging in a criminal act involving the Company;
(ii) engaging in willful misconduct that the Committee determines in its good
faith discretion is, or has the potential to be, materially injurious to the
Company, monetarily or otherwise including, without limitation, reputation;
(iii) breach of fiduciary duty involving personal profit, including, without
limitation, embezzlement, misappropriate or conversion of assets or
opportunities of the Company or any of its affiliates or subsidiaries; or
(iv) material breach of the Company’s Code of Business Conduct and Ethics or
other Company policy.

 

  (b) If the Optionee’s employment terminates due to the Optionee’s death or
Disability, the Option will become fully vested immediately prior to such
termination and shall remain exercisable for one year thereafter (subject to
Section 3(a)). For purposes of this Agreement, “Disability” shall have the
meaning set forth in the Company’s long-term disability plan in which the
Optionee participates, or, if there is no such plan, shall be determined by the
Committee in good faith.

 

  (c) If the Optionee’s employment with the Company terminates for any reason
other than Cause, death or Disability, the vested portion of the Option shall
remain exercisable for ninety (90) days following the date of such termination
(subject to Section 3(a)), and at the end of such period the vested portion of
the Option shall terminate, unless such termination occurs prior to the first
anniversary of the Date of Grant, in which case (i) both the vested and unvested
portion of the Option shall terminate immediately upon termination of employment
and (ii) notwithstanding the provisions of Section 9(a)(2) of the Plan, the
Repurchase Price shall be the Original Cost, rather than the Fair Market Value.
The unvested portion of the Option shall terminate and may not be exercised
following the termination of the Optionee’s employment with the Company.

 

5. Nontransferability of Option; Conditions to Transfer of Option Shares. The
Option shall not be assignable or transferable otherwise than by a duly executed
and attested will or by the laws of descent and distribution; and the Option may
be exercised, during the lifetime of the Optionee, only by the Optionee or the
Optionee’s legal representative.

 

6. Exercise of Option. The Option shall be exercised by a written notice
delivered to the Secretary of the Company at the Company’s principal executive
offices in accordance with Section 8, specifying the portion of the Option to be
exercised and accompanied by payment therefor. The exercise price for any Shares
purchased pursuant to the exercise of the Option shall be paid in the manner set
forth in the Plan.

 

2



--------------------------------------------------------------------------------

7. Rights as a Shareholder.

 

  (a) By accepting the Option, the Optionee acknowledges that the Optionee is
and will be subject to the applicable provisions of the Plan with respect to
Shares acquired pursuant to such exercise, including, without limitation, the
provisions of Section 9 of the Plan, and that the Optionee has read and
understood such provisions and the provisions referenced therein.

 

  (b) Other Restrictions. Notwithstanding anything to the contrary contained
herein, all repurchases of and payments for the Shares by the Company shall be
subject to applicable legal restrictions and any restrictions in the Company’s
and its Affiliates’ debt and equity financing agreements. If any such
restrictions prohibit the repurchase of or payment for the Shares hereunder, the
Company shall make such repurchases or payments as soon as it is permitted to do
so under such restrictions.

 

8. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party, by confirmed
facsimile transmission or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Optionee:

If to the Company:                   One Martha’s Way

Hiawatha, Iowa 52233

Attention: Option Plan Administrator-HR

Either party may furnish to the other in writing a substitute address and phone
and fax numbers for delivery of notice in accordance with Section 8. Notices and
communications shall be effective when actually received by the addressee.

 

9. Incorporation of Plan; Acknowledgment. The Plan is hereby incorporated herein
by reference and made a part hereof, and the Option and this Agreement are
subject to all terms and conditions of the Plan. In the event of any
inconsistency between the Plan and this Agreement, the provisions of the Plan
shall govern. By signing this Agreement, the Optionee acknowledges having
received and read a copy of the Plan.

 

10. Adjustment of Option. The Option shall be subject to the adjustment
provisions set forth in Section 3 of the Plan.

 

11. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Delaware, without regard to the conflicts of law
rules thereof.

 

12. Amendment and Termination. Rights and obligations under this Agreement shall
not be adversely altered or impaired by termination or amendment of the Plan,
except with the consent of the Optionee.

 

3



--------------------------------------------------------------------------------

13. Representations.

 

  (a) The Optionee hereby represents and warrants that, upon exercise of the
Option, the Optionee will be acquiring Shares for investment solely for his own
account and not with a view to, or for resale in connection with, the
distribution or other disposition thereof. The Optionee agrees and acknowledges
that he will not, directly or indirectly, offer, transfer, sell, assign, pledge,
hypothecate or otherwise dispose of any Shares, or solicit any offers to
purchase or otherwise acquire or take a pledge of any Shares, unless such offer,
transfer, sale, assignment, pledge, hypothecation or other disposition complies
with (A) the provisions of the Plan and this Agreement and (B) the Securities
Act or an exemption therefrom.

 

  (b) The Optionee acknowledges and represents that he has been advised by the
Company that (i) the offer and sale of the Shares have not been registered under
the Securities Act; (ii) if acquired, the Shares must be held indefinitely and
the Optionee must continue to bear the economic risk of the investment in the
Shares; (iii) a restrictive legend with respect to the foregoing shall be placed
on the certificates representing the Shares; and (iv) a notation shall be made
in the appropriate records of the Company indicating that the Shares are subject
to restrictions on transfer and, if the Company should at some time in the
future engage the services of a securities transfer agent, appropriate
stop-transfer instructions will be issued to such transfer agent with respect to
the Shares.

 

14. Condition to Grant. By accepting this Option, the Optionee hereby agrees
that, notwithstanding any provision of the McLeodUSA Incorporated Employment
Security Severance Plan, the Optionee’s target bonus for purposes of calculating
benefits under such plan shall be deemed to be 50% of the Optionee’s base
salary, notwithstanding any higher target bonus for which the Optionee may
otherwise be eligible.

 

15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and said counterparts shall constitute but
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year set forth first above.

 

MCLEODUSA INCORPORATED By:     Title:  

 

   Optionee

 

4